COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-220-CV


MELANY SMITH
                                                                  APPELLANT
                                             V.


NORTHWEST INDEPENDENT SCHOOL DISTRICT,                             APPELLEES
CITY OF ROANOKE, AND DENTON COUNTY


                                          ----------

            FROM THE 367 th DISTRICT COURT OF DENTON COUNTY

                                         ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                         ------------

      On May 29, 2008, and June 12, 2008, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this




      1
          … See T EX. R. A PP. P. 47.4
appeal unless the $175 filing fee was paid.        See T EX. R. A PP. P. 42.3(c).

Appellant has not paid the $175 filing fee.2 See T EX. R. A PP. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007 3 ,

we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM


PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: July 10, 2008




      2
        … Appellant’s notice of appeal was entitled “Defendant’s Notice of
Appeal and Affidavit of Inability to File Appeal Bond.” The Denton County
District Clerk timely filed a contest to the affidavit of inability to pay and, on
June 12, 2008, the trial court sustained the district clerk’s contest. See T EX.
R. A PP. P. 20.1. Nothing indicates that appellant sought leave to amend her
affidavit and she has not appealed this order. See In re J.W., 52 S.W.3d 730,
733 (Tex. 2001) (holding that, where appellants moved to amend or
supplement their affidavits of indigence at the contest hearing, “the court of
appeals should have directed the trial court to allow [appellants] a reasonable
opportunity to amend their affidavits and to reconsider the contests based upon
any additional information”).
      3
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2